Citation Nr: 0417901	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-18 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for service-connected low back disability.

2.  Entitlement to an initial rating greater than 10 percent 
for service-connected right foot disability, residuals of 
post operative excision of right sesamoid bone and 
lengthening of Achilles tendon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1995 
to December 2001. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M & ROC) in Honolulu, Hawaii, which granted the veteran's 
claim seeking entitlement to service connection for 
lumbosacral strain with degenerative changes, and assigned a 
10 percent evaluation, effective December 25, 2001.  In the 
March 2002 rating decision, the M & ROC also granted service 
connection for right foot conditions, post operative excision 
right sesamoid bone and lengthening Achilles tendon, and 
assigned a 10 percent evaluation, effective December 25, 
2001.  

On June 9, 2004, the veteran's representative indicated that 
the veteran's right foot and ankle scars from his August 2001 
foot surgery were not previously rated.  Accordingly, this 
claim of service connection for right foot and ankle scars is 
referred back to the RO for adjudication.

The issue of entitlement to an initial rating greater than 10 
percent for service-connected low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Regarding the veteran's right foot, the evidence shows 
complaints of pain on use, decreased strength and 
fatigability.

2.  Objective evidence shows increased range of motion of the 
right foot following August 2001 surgery, x-ray findings of 
no dislocation or fracture of the right foot, no bony 
erosions of the right foot, no deformity or laxity of the 
right ankle joint, and small exostosis at the distal tibial 
on the lateral aspect; the degree of disability is comparable 
to, and no more productive than, moderate right foot injury.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation greater 
than 10 percent for service-connected right foot disability, 
residuals of post operative excision of right sesamoid bone 
and lengthening of Achilles tendon, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 
4, including § 4.71a, Diagnostic Codes 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's March 1995 enlistment examination indicated 
clinically normal feet.  His medical history report at the 
time revealed no previous history of foot trouble

In March 2001, the veteran complained of chronic right foot 
pain.  In August 2001, the veteran underwent a procedure to 
remove the sesamoid bone in the right foot, and lengthen the 
Achilles tendon.  In October 2001, follow-up treatment was 
given regarding his right foot.  He had no complaints of 
numbness or tingling, and the pain was under control.  The 
veteran rated the pain as a 2 or 3 on a scale of 10.  He 
walked with crutches.  Range of motion of the right ankle was 
dorsiflexion 20 degrees, plantar flexion 20 degrees, 
inversion 30 degrees, and eversion 15 degrees.  Manual muscle 
test for the right ankle was 5/5 dorsiflexion, INV/EV but 
plantar flexion was weak with pain in the posterior ankle.  
Neurovascularly, the veteran was intact, bilateral lower 
extremities.  The assessment was status post Achilles 
lengthening and accessory navicular resection.  According to 
the treatment record, the veteran's problem list included 
decreased active range of motion. 

According to a radiologic examination report dated August 
2001, AP and lateral weight-bearing radiographs of the right 
ankle demonstrated no evidence of fracture or dislocation.  
The ankle motise was antomic.  

In September 2001, the veteran filed a claim seeking service 
connection for residuals of removal of the sesamoid navicular 
bone from his right foot, with extension of Achilles tendon.

In October 2001, the veteran received a VA examination.  
Medical history indicated that the veteran had a history of 
pain in his right foot.  His arches had been gradually 
falling for the last few years.  The veteran was walking with 
crutches, following excision of the right sesamoid bone, and 
extension of the Achilles tendon.  Physical exam revealed 
well-healed surgical scars - a 5 cm long scar overlying the 
right Achilles tendon, and 4 cm long scar on the medial side 
of the right foot.  Range of motion of the right ankle was 5 
degrees dorsiflexion, and 52 degrees plantar flexion.  
Swelling and tenderness was noted around the scars.  The 
diagnosis was post operative excision of right sesamoid 
navicular bone, post operative extension of right Achilles 
tendon, and low metatarsal arch of the right foot.

In June 2003, the veteran was given a VA examination.  His 
2001 surgery to remove the right sesamoid bone and lengthen 
the Achilles tendon was noted.  At the June 2003 exam, the 
veteran complained of pain and swelling to the medial ankle 
and Achilles area, which affected his gait.  He did not wear 
orthotics.  Physical examination of the right foot revealed a 
4 cm long, well-healed post-surgical scar to the medial right 
foot and a 5 cm long scar over the Achilles insertion site 
over the calcaneus.  Plantar flexion was 40 degrees, 
dorsiflexion was 80 degrees, and strength was +5.  No 
deformity or soft tissue swelling or laxity was noted to the 
ankle joint.  Ambulation, pronation, and supination was 
normal.  The veteran was able to squat without difficulty.  
Heel/toe walking was normal.  Radiographs of the right foot 
revealed a small exostosis to the distal lateral metaphysic 
of the tibia.  The impression was chronic right foot and 
ankle pain secondary to a small exostosis to the distal 
lateral metaphysic of the right tibia.  The examiner stated 
that the veteran's chronic right foot pain secondary to the 
exostosis identified on today's radiographs of the ankle and 
foot in the distal lateral metaphysic of the right tibia was 
directly related to the surgical procedure that the veteran 
had to lengthen his Achilles tendon.   

According to the June 2003 diagnostic imaging report, views 
of the right foot showed no evidence of fracture or 
dislocation.  No bony erosions were seen.  There was minimal 
irregularity of the cortex in the distal tibial metaphysic.  
This appeared to represent a small exostosis at the distal 
lateral tibial metaphysic.  Views of the right ankle also 
showed a small irregularity of the cortex, suspected to 
represent a  small exostosis at the distal tibial on the 
lateral aspect.  The ankle was otherwise unremarkable.

In a statement dated December 2003, the veteran stated that 
his foot was usually in pain, especially in cold 
temperatures.  He never regained full strength after his 
surgery, and his foot was easily fatigued.  The fatigue 
caused a limp which wore out his work boots in two to three 
months.

Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 


In this case, there was a procedural irregularity in the 
development of the claim.  The veteran was not provided with 
the information required under VCAA until after the RO's 
initial decision on this claim.  However, as a result of the 
ongoing development of the claim, this procedural 
irregularity did not result in prejudice to the claimant.  
The veteran was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claim was 
re-adjudicated in February 2004.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
In November 2003, the RO sent the veteran a letter providing 
the notices required under VCAA.  The RO specified the 
information and evidence needed to substantiate a claim for 
an increased rating, with specific reference to the need to 
provide evidence showing that the veteran's service-connected 
condition had gotten worse.    

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).
In the letter dated November 2003, it was explained to the 
veteran what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain records, such as VA and private medical records, 
Social Security records, state or local government records, 
and records from current or former employees.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  With regard 
to the claimant's responsibilities in the development of the 
claim, the letter of November 2003 explained that the 
claimant needed to provide VA with such information as 
medical evidence showing that the service-connected condition 
had worsened, completed consent forms authorizing VA's 
attempts to request private medical records, and the dates 
and places of treatment if recent treatment at a VA facility 
was received.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
While the RO's request was not stated in the exact wording 
above, the RO informed the veteran that evidence in his 
possession - such as medical treatment records from private 
physicians, completed consent forms, and dates and places of 
treatment received, all of which pertain to his claim - 
should be provided to VA for consideration for the condition 
claimed.  

Thus, the letter of November 2003, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in November 2003, or over one 
year and a half after the RO initially decided the case.  
Both 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that information be provided when the claim is filed, 
and, as noted in Bernard v. Brown, 4 Vet. App. 384 (1993), 
notice alone does not make a procedure fair, but rather, 
notice must be combined with an adequate opportunity to be 
heard.  In this case, such opportunity to be heard was 
provided to the claimant.  The development of the claim 
continued for more than two months after November 2003, and 
the veteran participated in that development.  In the two 
months following November 2003, several additional items of 
evidence were added to the record, including the veteran's 
personal statement in December 2003 and his VA outpatient 
treatment records in January 2004.  In February 2004, the RO 
reviewed this evidence, re-adjudicated the claim, and sent 
the claimant a supplemental statement of the case.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claim.  For this reason a remand 
for further development is not required.

II.	Laws and Regulations

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial March 2002 rating assigned 
following the grant of service connection.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.  The RO 
considered all of the evidence following the grant of service 
connection so the veteran's claims are in appropriate 
appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.
See 38 C.F.R. § 4.7 (2003).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40.

Title 38 C.F.R. Part 4, § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Words such as 
"slight", "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 CF.R. Part 4, § 4.6.

The veteran's service connected right foot disability is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. Part 4, § 4.71, Diagnostic Code (DC) 5284 which 
provides a 10 percent evaluation for residuals of foot 
injuries which are moderate; a 20 percent evaluation for 
residuals of foot injuries which moderately severe; and a 30 
percent evaluation for residuals of foot injuries which a 
severe. Note:  a 40 percent evaluation is appropriate for 
residuals of foot injuries, which result in actual loss of 
use of the foot.

1.	Entitlement to an initial evaluation 
greater than 10 percent for service-
connected right foot disability, 
residuals of post operative excision 
of right sesamoid bone and 
lengthening of Achilles tendon. .
As will be discussed below, the evidence in this case shows 
that an initial rating greater than 10 percent is not 
warranted.

The evidence of record shows that the veteran's service-
connected right foot disability is manifested by residuals no 
more than moderate.  The veteran complained of chronic right 
foot pain in March 2001.  In August 2001, surgery was 
performed to remove the sesamoid bone in the right foot and 
lengthen the Achilles tendon.  An August 2001 radiologic exam 
report indicated no evidence of fracture or dislocation of 
the veteran's right ankle.  An October 2001 treatment record 
indicated that he had no complaints of numbness or tingling, 
and his foot pain was under control.  The veteran rated his 
pain as a 2 or 3 on a scale of 10.  Range of motion of the 
right ankle was dorsiflexion 20 degrees and plantar flexion 
20 degrees.  Manual muscle test for the right ankle was 5/5 
dorsiflexion, INV/EV but plantar flexion was weak with pain 
in the posterior ankle.  The veteran did have decreased 
active range of motion following his August 2001 foot 
surgery.  In October 2001, a VA exam report indicated that 
range of motion of the right ankle was 5 degrees 
dorsiflexion, and 52 degrees plantar flexion. 

Evidence from the veteran's most recent VA exam in June 2003 
shows a right foot disability manifested by residuals no more 
than moderate.  The veteran complained of pain and swelling 
to the medial ankle and Achilles area, and indicated that 
this affected his gait.  However, physical examination showed 
improved range of motion.  Regarding his right foot, the 
veteran's plantar flexion was 40 degrees, dorsiflexion was 80 
degrees, and strength was +5.  No deformity or soft tissue 
swelling or laxity was noted to the ankle joint.  His 
ambulation, pronation, and supination was normal.  The 
veteran was able to squat without difficulty, and his 
heel/toe walking was normal.  Radiographs of the right foot 
revealed a small exostosis to the distal lateral metaphysic 
of the tibia.  The impression was chronic right foot and 
ankle pain secondary to a small exostosis to the distal 
lateral metaphysic of the right tibia.  

Thus, there is no evidence to suggest that the veteran's 
right foot disability meets or more nearly approximates the 
criteria for a schedular rating in excess of 10 percent. 
Under DC 5284, the veteran's residuals of his right foot 
disability do not more nearly approximate a characterization 
of moderately severe.  The evidence of record shows that the 
veteran's range of motion in his right foot improved over 
time following his surgery.    

Furthermore, the June 2003 diagnostic imaging report 
indicated that views of the right foot showed no evidence of 
fracture or dislocation.  No bony erosions were seen.  There 
was minimal irregularity of the cortex in the distal tibial 
metaphysic.  This appeared to represent a small exostosis at 
the distal lateral tibial metaphysic.  Views of the right 
ankle also showed a small irregularity of the cortex, 
suspected to represent a  small exostosis at the distal 
tibial on the lateral aspect.  The ankle was otherwise 
unremarkable.

The Board has considered the possibility of rating the 
veteran's right foot disability under different DC's which 
could also provide a higher evaluation.  However, the 
competent medical evidence of record does not reveal any 
findings of ankylosis of the ankle, so DC 5270 is 
inapplicable.  DC 5271, which affords a 20 percent evaluation 
for marked limitation of ankle motion, cannot serve as a 
basis for an increased rating in this case, as the evidence, 
while showing some limitation of motion, does not exhibit 
such limitation as being marked. Although the veteran has 
been found to have a low metatarsal arch of the right foot, 
the evidence shows that it can not be characterized as more 
than mild. As the medical evidence contains no diagnoses of 
claw foot or malunion of the metatarsal bones, Diagnostic 
Codes 5278 and 5283 are also not for application.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating in excess of 10 percent for 
right foot disability, residuals of post operative excision 
of right sesamoid bone and lengthening of Achilles tendon, 
must be denied.  VCAA, Publ. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-2099 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered VA examinations to determine the extent of the 
veteran's residuals of his post operative excision of right 
sesamoid bone and lengthening of Achilles tendon.  The record 
is complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.


ORDER

Entitlement to an initial rating greater than 10 percent for 
service-connected right foot disability, residuals of post 
operative excision of right sesamoid bone and lengthening of 
Achilles tendon, is denied.


REMAND

Competent medical evidence of record dated June 2003 
indicates that the veteran was diagnosed with a "10 x 4 mm 
left paracentral disc protrusion at L5-S1" and may now be 
entitled to an evaluation under Diagnostic Code (DC) 5293, 
for Intervertebral Disc Syndrome.  The veteran's low back 
disability is currently rated under DC 5292, for lumbosacral 
strain.  The veteran's VA outpatient treatment records from 
July 2003 also reference a clinical assessment of "chronic 
low back pain secondary to degenerative disc disease."  It 
does not appear that the RO has rated the veteran under DC 
5293.  

Regarding Intervertebral Disc Syndrome, the schedular 
criteria by which this disability is rated changed during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; See also 
68 Fed. Reg. 51454-51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

Therefore, adjudication of the veteran's increased rating 
claim must include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used. Id.  The new 
criteria cannot be properly considered unless the evidence 
includes medical findings stated in terms consistent with the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  In order to ensure proper evaluation of his claim, 
the veteran shall be scheduled for a new VA examination 
regarding his back disability.  

Accordingly, the case is REMANDED for the actions listed 
below:  

1.  The veteran should be scheduled for a 
VA examination for his low back.  The 
veteran's claims folder and a copy of 
this REMAND should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should then conduct a thorough 
examination of the veteran's low back.  

The examination report should include 
responses to the following medical items:

a.  Does the veteran have 
"unfavorable ankylosis" (defined 
as a condition in which the entire 
cervical spine, the entire 
thoracolumbar spine, or the entire 
spine is fixed in flexion or 
extension, and the ankylosis results 
in one or more of the following:  
difficulty walking because of a 
limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or 
dislocation; or neurologic symptoms 
due to nerve root stretching) of the 
entire spine? Or of the entire 
thoracolumbar spine?  Or of the 
entire cervical spine?  

b.  Does the veteran have forward 
flexion of the thoracolumbar spine 
30 degrees or less; or, "favorable 
ankylosis" (defined as fixation of 
a spinal segment in neutral position 
- zero degrees) of the entire 
thoracolumbar spine?  

c.  Upon examination of the veteran, 
what is the forward flexion of both 
the thoracolumbar spine and cervical 
spine (please state each in 
degrees)?

d.  Does the veteran demonstrate 
muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis?

e.  Does the veteran have 
intervertebral disc syndrome with 
"incapacitating episodes" (defined 
as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician)?  If so, 
what has been the total duration (in 
terms of weeks) of these episodes 
during the past 12 months?  

f.  Does the veteran have complete 
paralysis of the sciatic nerve?  If 
yes, does the foot dangle and drop, 
with no active movement possible of 
muscles below the knee?  Is flexion 
of the knee weakened or (very 
rarely) lost?

g.  Does the veteran have incomplete 
paralysis of the sciatic nerve?  If 
yes, is it characterized as severe, 
with marked muscular atrophy? Or 
moderately severe?
 
h.  Does the veteran have pronounced 
intervertebral disc syndrome, with 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief?  

i.  Does the veteran have severe 
intervertebral disc syndrome, with 
recurring attacks, with intermittent 
relief?

j.  Does the veteran have moderate 
intervertebral disc syndrome, with 
recurring attacks?

k.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

l.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

All appropriate special studies or tests 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this REMAND must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

2.  The RO should then re-adjudicate the 
veteran's claim for an increased 
evaluation for service-connected low back 
disability.  In the event that the claim 
is not resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case (SSOC) 
regarding entitlement to an increased 
evaluation for low back disability.  The 
SSOC shall include a summary of the 
additional evidence submitted, a 
recitation of the old schedular ratings 
criteria (effective pre-September 2002) 
and new schedular ratings criteria 
(effective in September 2002 and September 
2003) regarding Intervertebral Disc 
Syndrome (DC 5293), any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



